



Exhibit 10.2

 

Hyundai Exclusive Dealer Agreement

(See attached)

 


















--------------------------------------------------------------------------------









DEALER AGREEMENT
AND
ASSOCIATED DOCUMENTS







July 2007



--------------------------------------------------------------------------------



DEALER AGREEMENT

          THIS AGREEMENT, to become effective the 9th day of July, 2007
(hereafter “Agreement”) by and between HYUNDAI de MEXICO, S.A. de C.V., a
Sociedad Anonima de Capital Variable organized under the laws of the United
States of Mexico (“Company”), on the one hand; and REMOLQUES Y SISTEMAS ALIADOS
DE TRANSPORTACION, S.A. DE C.V. (dba RESALTA), a Sociedad Anonima de Capital
Variable, organized under the laws of the United States of Mexico (“Dealer”) and
CAPSOURCE FINANCIAL, INC., a Colorado corporation which is the owner of the
Dealer, (“Parent Company”).

          WHEREAS, the Company and the Dealer have had a business relationship
together and with the parent company of the Company which has been memorialized
in a series of past agreements;

          WHEREAS, the Parties desire to modify and extend their business
relationship and enter into an agreement that supercedes and replaces all
previous agreements and understandings;

          NOW THEREFORE, in consideration of the foregoing the Parties agree as
follows:

1. PURPOSE

     This Agreement is intended to set forth the relationship between the Dealer
and its Parent Company and the Company for the sale of certain of the Company’s
Trailers and Parts in the Dealer’s Trade Area and to establish the rights and
responsibilities of the parties all as defined below.

2. DEFINITIONS

     2.1. “Credit Line” shall mean the extension of credit to the Dealer by the
Company on the terms and conditions as set forth in Section 10.

     2.2. “Dealer’s Trade Area” shall mean the United Mexican States.

     2.3. “Delivery” in the case of Trailers shall mean delivery of a Trailer to
a common carrier or the drive away agent of the Dealer F.O.B. on Company’s
facilities located in Calle La Encantada, No. 7474, Parque Industrial El
Florido, in Tijuana, Baja California, Mexico.

     2.4. “Down Payment” shall mean an amount paid to the Company pursuant to
Section 11 equal to ten percent (10%) of the purchase price of the Trailers as
set forth in Sales Order Confirmation with Terms and Conditions.

     2.5. “Material Breach” shall mean a breach of this Agreement serious enough
to destroy the value of the contract and to give a basis for an action for
breach of contract.

     2.6. “National Customer” shall mean those United States based trucking and
leasing

Page 1 of 19

--------------------------------------------------------------------------------



companies to whom the Company sells Trailers on a factory direct basis.

     2.7. “Parts” shall mean any subassembly of the Trailers manufactured by the
Company.

     2.8. “Prices” shall mean the Company’s then-current prices for Trailers and
Parts as may be provided by Company to Dealer.

     2.9. “Production Schedule” shall mean a schedule, prepared by the Company,
setting forth the dates of commencement of fabrication of Trailers which have
been ordered by its various customers including the Dealer which is revised and
updated frequently, but is not a guaranty of the time of the commencement or
completion of fabrication, but is an estimate based on current information which
is provided to the Company’s customers as updated so they may know the expected
date on which the Company plans to commence fabrication of specific lots of
Trailers ordered by its customers.

     2.10. “Proprietary Information” shall mean all ideas and concepts relating
to Company’s Trailers and Parts, computer software, marketing, implementation
and designs for the Company’s Trailers and parts, and other technologies
including, without limitation, patents, trade secrets, plans, specifications,
copyrights, service marks, trademarks, source code, object code and marketing
plans.

     2.11. “Purchase Order” shall mean substantially the form attached hereto
and marked as Exhibit A.

     2.12. “Sales Order Confirmation with Terms and Conditions” shall mean
substantially the form attached hereto and marked Exhibit B.

     2.13. “Storage Fee” shall mean a fee of one dollar ($1.00) per Trailer per
day payable to the Company and as set forth in Section 13.

     2.14. “Trademark” means any trade name, trademark, service mark, trade
dress, logo, internet domain name or other designation of source or origin used,
licensed or owned by any Party to this Agreement, and any confusingly similar
designation or mark.

     2.15. “Trailers” shall mean new semi-trailers, chassis structures and
containers of all kinds and converter dollies manufactured by the Company but
shall not include passenger, motorized or self-propelled vehicles or
subassemblies thereof.

3. APPOINTMENT OF DEALER

     3.1. Subject to the terms herein, Company hereby grants Dealer the right to
market and sell Trailers and Parts in the Dealers Trade Area. To induce Company
to enter into this Agreement, Dealer represents and warrants to Company that
Dealer is: a) qualified to resell the Products; b) sufficiently knowledgeable in
the Products to do so; and c) not competing, and will

Page 2 of 19

--------------------------------------------------------------------------------



not offer or sell any equipment in the Dealers Trade Area that competes with the
Trailers or Parts during the term of this Agreement.

     3.2. The Company agrees that it will not appoint any other Dealers for
Trailers in the Dealers Trade Area during the term of this Agreement nor will
the Company knowingly authorize any person or entity to purchase Trailers from
the Company for the purpose of reselling such Trailers to any Person or entity
located in the Dealer’s Trade Area, provided however, the Company reserves the
right to market and sell Trailers directly to its National Customers, some of
which may operate and lease Trailers in the Dealer’s Trade Area.

     3.3. No license, right or interest in any Company trademark, trade name or
service marks is granted herein, except as expressly provided for below. Neither
Dealer nor any of Dealer’s customers may use any Company trademark, trade name
or service mark without Company’s prior written consent.

4. ACCEPTANCE OF APPOINTMENT

     Dealer hereby accepts appointment as a dealer of the Trailers and Parts on
the terms and conditions provided for in this Agreement.

5. RESPONSIBILITIES OF DEALER

     In satisfaction of its duties under this Agreement, Dealer shall undertake
the following duties in a professional manner to the satisfaction of Company:

     5.1. To actively and vigorously market and sell the Company’s Trailers and
Parts within the Dealer’s Trade Area;

     5.2. To display conspicuously at Dealers facilities, at Dealer’s cost,
Company approved sales, service and parts signs;

     5.3. To make all payments required to be made to the Company under this
Agreement in U.S. dollars at Calle La Encatada No. 7474, Parque Industrial El
Florido, Tijuana, Baja California.

     5.4. Notify Company immediately of any threatened or any actual legal
action against Company or Dealer regarding the Trailers or Parts;

     5.5. Comply with all applicable international, territorial, federal,
provincial, and local laws, ordinances, and regulations in connection with
Dealer performance of this Agreement;

     5.6. Obtain all licenses, permits, government approvals, customs duties,
and any and all other licenses pertaining to shipment of equipment to, and
services in the Territory;

Page 3 of 19

--------------------------------------------------------------------------------



     5.7. To send, at Dealer’s expense, representatives of Dealer’s sales and
service personnel to all of the Company’s regularly scheduled sales and service
meetings for the purpose of obtaining current information regarding Trailers and
policies and transmitting such information and policies to all of Dealer’s sales
and service personnel;

     5.8. The Dealer shall not represent any other manufacturer for the sale of
van and reefer trailers, except to the extent the Company is unable to fill
orders for the Trailers.

     5.9. To investigate all warranty claims by Dealer’s customers relating to
the purchase of Trailers. All warranty claims that cannot be expeditiously
resolved shall be referred to the Company’s Director of Warranty Administration,
together with a report of relevant facts and the name and address of the
complaining customer.

     5.10. To maintain a Dealer facility for sales of Trailers in the Mexico
City metropolitan area and such other locations (if any) that Dealer, in its
sole discretion, deems necessary to sell and market the Trailers in the Dealer’s
Trade Area.

     5.11. To provide notice to the Company should Dealer be the subject of a
suit or administrative proceeding, where a adverse outcome, would have a
material negative effect on Dealer or the Parent Company or otherwise materially
effect their ability to perform their obligations under this Agreement;

     5.12. Upon written request by the Company, the Dealer will provide the
Company a copy of the annual financial statements of the Dealer, prepared in
accordance with Generally Accepted Accounting Principals and certified by
Dealer’s president to be true and accurate reflections of its financial
conditions;

     5.13. Upon written request by the Company, the Dealer will provide to the
Company a copy of its most current quarterly financial statement in accordance
with Generally Accepted Accounting Principals and certified by the Dealer’s
president to be a true and accurate reflection of its financial condition;

     5.14. The Company acknowledges that it may obtain the Parent Company’s
consolidated financial statements on both a quarterly and annual basis from the
Parent Company’s website or other public sources including the U.S. Securities
and Exchange Commission’s EDGAR service; and

     5.15. The Company agrees to treat as confidential any financial statements
of the Dealer that it may obtain.

Page 4 of 19

--------------------------------------------------------------------------------



6. RESPONSIBILITIES OF THE COMPANY

     In satisfaction of its duties under this Agreement, the Company shall
undertake the following duties in a professional manner to the satisfaction of
the Dealer:

     6.1. To make all payments pursuant to this Agreement due to Dealer or
CapSource, as the case may be, in U. S. Dollars;

     6.2. To cooperate fully with Dealer in the investigation of any warranty
claims by Dealer’s customers;

     6.3. To compensate Dealer for performing authorized warranty repairs on
Trailers, whether sold by Dealer or not, pursuant to the Company’s then current
warranty procedures manual.

     6.4. To prepare and deliver to Dealer, at the Company’s expense, a Spanish
language version of the Company Warranty that applies to Trailers sold by the
Dealer substantially the same in scope and coverage as in the form of warranty
as set forth and attached hereto as Exhibit C; and

     6.5. To ensure that the Trailers sold to Dealer will, at the time of
production, comply in all respects with Mexican rules, regulations, norms and
other requirements relating to transportation equipment offered, sold and used
in the United States of Mexico.

     6.6. To comply with all applicable laws, ordinances, regulations and other
requirements of all U.S. and Mexican local, state, federal and other
governmental bodies; obtain maintain all permits, licenses and other consents
required to perform the Company’s obligations under this Agreement; and not
engage in any unfair or illegal trade practice or commit any act or engage in
any transaction that would reflect adversely upon the goodwill associated with
the Dealer.

7. REPRESENTATION AND WARRANTIES OF DEALER.

     The Company, in entering into this Agreement, relies on the truth at all
times of the following representations and warranties by the Dealer and the
Parent Company:

     7.1. Dealer is a sociedad anonima de capital variable, duly formed and
existing under the laws of the United States of Mexico, is in good standing and
will remain so during the term of this Agreement, and has the power to enter
into and perform this Agreement; and this Agreement’s execution has been duly
authorized by all necessary corporate action.

     7.2. This Agreement constitutes a valid and binding obligation of the
Dealer and the Parent Company, enforceable in accordance with its terms.

 

 

SER March 2007

5

--------------------------------------------------------------------------------



     7.3. The Parent Company is a Colorado corporation, in good standing and
will remain so during the term of this Agreement, and has the power to enter
into and perform this Agreement; and this Agreement’s execution has been duly
authorized by all necessary corporate action.

     7.4. The Dealer is purchasing the Trailers for resale in the United Mexican
States, and has all necessary permits to do so.

     7.5. No suit, action, arbitration or legal, administrative or other
proceeding or governmental investigation is pending or threatened against or
affecting the Dealer or CapSource, affecting adversely their business or
properties, their financial or other condition, or the transactions contemplated
under this Agreement.

     7.6. The Recitals to this Agreement are, and for the term of this Agreement
will remain true.

     7.7. The Dealer’s and CapSource’s representations and warranties shall
survive the date of this Agreement.

8. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     Company, in entering into this Agreement, relies on the truth at all times
of the following representations and warranties by the Company:

     8.1. The Company is a sociedad anonima de capital variable, duly formed and
existing under the laws of the United Mexican States, is in good standing and
will remain so during the term of this Agreement, and has the power to enter
into and perform this Agreement; and this Agreement’s execution has been duly
authorized by all necessary corporate action.

     8.2. This Agreement constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms.

     8.3. No suit, action, arbitration or legal, administrative or other
proceeding or governmental investigation is pending or threatened against the
Company, its business or properties, affecting adversely its financial or other
condition, or the transactions contemplated under this Agreement.

     8.4. The Recitals to this Agreement are, and for the term of this Agreement
will remain true.

     8.5. The Company’s representations and warranties shall survive the date of
this Agreement.

SER March 2007

6

--------------------------------------------------------------------------------



9. RELATIONSHIP OF THE PARTIES.

     9.1. The Parties acknowledge and agree that the relationship of the Dealer
to the Company under this Agreement is that of an independent contractor.
Nothing in this Agreement shall be construed to (i) constitute a party as
principal or agent, legal representative, employer or employee, franchiser or
franchisee, partner, joint venturer, or co-owner of the other; (ii) give either
party the right to control or direct the daily activities of the other; or (iii)
allow either party to create or assume any obligation on behalf of the other
party for any purpose, or to represent to any person or entity that such party
has any right or power to enter into any binding obligation on the other party’s
behalf.

     9.2. The Dealer acknowledges that it is buying and selling Trailers and
Parts for its own account, and no commissions are payable by the Company, unless
otherwise agreed in writing by the parties.

     9.3. The Parties acknowledge that except as expressly provided herein, the
Dealer is not and will not become obligated to pay to the Company any fee or
royalty in consideration for the appointment of the Dealer as an authorized
dealer under this Agreement.

     9.4. The Parties acknowledge and agree that the Company will not control
the Dealer’s site selection, design or appearance, hours of operation, personnel
policy, advertising or business operations.

     9.5. The Dealer acknowledges and agrees that the Company has made no
representations or warranties relating to the Dealer’s projected sales, earnings
or profits.

     9.6. The Company acknowledges and agrees that neither the Dealer nor the
Parent Company have made any representations or warranties relating to the
quantity or timing of sales of Trailers or Parts.

10. DEALER’S CREDIT LINE

     10.1. The Company agrees that it will extend to the Dealer a revolving line
of credit not to exceed ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000.00) US in order enable the Dealer to purchase Trailers and Parts,
which The Dealer may borrow, repay and re-borrow.

     10.2. Each borrowing under this Credit Line shall be due and payable sixty
(60) days after the amount was borrowed.

     10.3. Once a borrowing is repaid, it may be re-borrowed the next business
day.

     10.4. Any borrowing under this Credit Line shall be guaranteed subject to
the terms and conditions of the Limited Recourse Continuing Guaranty of
CapSource

SER March 2007

7

--------------------------------------------------------------------------------



Financial, Inc. and by the Limited Recourse Continuing Guaranty of Randolph M.
Pentel and by the Pledge Agreement, all dated July 9th, 2007.

     10.5. The entire outstanding balance of this Credit Line will be due and
payable sixty (60) days after termination of this Agreement.

     10.6. The Parties agree that the total amount of this Credit Line can only
be changed by a writing signed by all of the parties to this Agreement.

     10.7. The Dealer shall insure that the Company has first security position
in any Trailer or Parts that has not been paid in full.

11. SALES AND PRICES

     11.1. The Dealer will initiate the purchase of Trailers or Parts under this
Agreement by submitting a Purchase Order.

     11.2. After receipt of the Purchase Order, the Company will submit to the
Dealer a Sales Order Confirmation with Terms and Conditions for approval and
acceptance by the Dealer. The Sales Order Confirmation with Terms and
Conditions, and not those of the Purchase Order, will govern the terms of the
sale.

     11.3. Dealer shall pay the Company the prices for the Trailers and Parts
Products purchased under this Agreement as set forth in the Sales Order
Confirmation with Terms and Conditions.

     11.4. As part of the order process, the Company will regularly provide the
Dealer with its updated Production Schedule.

     11.5. Eight (8) weeks prior to the Projected Production Commencement Date,
as set forth in the Production Schedule, the Dealer shall pay to the Company the
Down Payment.

     11.6. The Company reserves the right to refuse to order raw materials for,
or commence the fabrication of, Trailers until it has received the Down Payment
as set forth in Section 11.5 above.

     11.7. Once a Trailer ordered by the dealer has been produced and clears the
Company’s quality assurance section, at the option of the Dealer, such trailer
shall be immediately invoiced to the Dealer pursuant to the Sales Order
Confirmation. Should the Dealer choose not to have such trailer invoiced, such
trailer will remain at the Company un-invoiced for up to 45 days. After such 45
day period the trailer will be invoiced to the Dealer pursuant to the Sales
Order Confirmation.

     11.8. Upon receipt of the invoice the Dealer may apply such invoice to its
Credit Line if the amount of available credit under such Credit Line is greater
than the

SER March 2007

8

--------------------------------------------------------------------------------



amount of the invoice. If the amount of available credit under the Credit Line
is less than the amount of the invoice, the Dealer shall pay the invoice.

     11.9. The Company reserves the right to not order raw materials for or
commence fabrication of Trailers for the Dealer at any time the Dealer has
exceeded the credit limits set forth in this Agreement, or is in default under
this Agreement, whether or not any grace period to cure the default has expired.

     11.10. Sales of Trailers by the Dealer to Transport Fleet Services will
proceed as set forth in this Section 11 except that the Company shall not be
required to make a Down Payment on such orders and the Dealer shall pay the
invoice of such Trailers to the Company within two business days after the
Dealer receives such payment from Transport Fleet Services.

12. Term and Termination of the Agreement.

     12.1. The Effective Date of this Agreement is the date first written above.

     12.2. Unless earlier terminated as provided below, this Agreement shall
terminate on December 31, 2010. This Agreement can only be renewed or extended
by mutual written consent of the Parties.

     12.3. This Agreement may be terminated by the Company upon the Dealer’s
failure to cure a curable default after notice as provided in this Section 12.

     12.4. The parties shall have the following obligations upon termination:
(i). Upon termination of this Agreement, each party agrees to deliver
immediately to the other party all documents, data, records, notebooks, and
similar writings relating in an way to proprietary information of the other
party, including copies then in such party’s possession, whether prepared by
that party or others. Neither party shall retain any such documents, data or
other items originated by the other party. (ii). Upon termination of this
Agreement, the Dealer shall discontinue use of all Trademarks. (iii). Except as
provided below, all rights and obligations of the parties shall cease on
termination of this Agreement. Neither party shall be liable to the other for
damages of any kind, including without limitation incidental or consequential
damages, resulting from the termination of this Agreement. (iv). Termination of
this agreement will operate as a cancellation of orders for Trailers and Parts
as to which no down payment has been received and/or raw materials have not been
ordered.

     12.5. Termination of this Agreement will not operate as a cancellation of
any indebtedness owed by any Party to any other Party.

     12.6. The Dealer waives any claim against the Company for loss or damage of
any kind arising out of a failure of the parties to enter into a new dealer
agreement upon termination of this Agreement. The Dealer acknowledges and agrees
that any amounts which may be spent by it in the performance of this Agreement
will be spent and

SER March 2007

9

--------------------------------------------------------------------------------



incurred voluntarily by the Dealer with the advance knowledge that this
Agreement may be terminated as provided above.

     12.7. This Agreement may also be terminated before the expiration of its
Term for the following causes:

 

 

 

 

12.7.1.

Mutual Agreement of the Parties;

 

 

 

 

12.7.2.

A Material Breach of this Agreement and failure to cure said breach pursuant to
this Section 12.

 

 

 

 

12.7.3.

Either party may terminate this Agreement if the other party ceases business
operations, makes a general assignment for the benefit of creditors, becomes
insolvent, files or has filed against it a bankruptcy petition, or enters into
receivership.

 

 

 

 

12.7.4.

The Company may terminate this Agreement should the Dealer’s ability to conduct
its sales operations be terminated, voided, modified or found invalid in a court
of law.

 

 

 

 

12.7.5.

A party wishing to terminate this Agreement shall first provide written notice
of the default to the other party in which the cause of default is clearly
stated.

 

 

 

 

12.7.6.

Except as otherwise provided herein, the other party shall then have thirty (30)
days in which to cure the default, or provide the other party with a
commercially reasonable plan within thirty days to cure such a breach, if the
cure cannot be completed in thirty (30) days. If the default is not cured or a
plan to cure is not submitted within thirty (30) days, the party providing
notice of default may the provide notice of termination of this Agreement
(hereinafter referred to as “Notice of Termination”) upon which this Agreement
shall be terminated.

13. TITLE, RISK OF LOSS, DELIVERY AND INSURANCE.

     13.1. The Parties acknowledge that the risk of loss for Trailers and Parts
produced by the Company for the Dealer shall transfer to the Dealer upon receipt
of the invoice for such Trailers and Parts by the Dealer.

     13.2. Notwithstanding the foregoing, the Company will retain first priority
position in the Trailers sold to the Dealer until all payments to the Company
have been paid in full, on a Trailer by Trailer basis. The Company shall execute
any additional documentation, including, but not limited to promissory notes,
that may be required by the Company to perfect it security interest in Trailers
that have not been paid in full.

     13.3. The Dealer shall pay to the Company the Storage Fee for every Trailer
left

SER March 2007

10

--------------------------------------------------------------------------------



in the Company’s storage facility more than ninety (90) days after the date the
Dealer receives the invoice for such Trailer [or clears Company’s quality
control facility]. [Note: Joe we are ok with the storage fee but the issue of
when risk of loss transfers does not work for us as written. Lets discuss.]

14. Delays.

      The Company will not be liable for delays in manufacturing, delivery
and/or shipment of the Trailers and Parts if such delay derives from fire,
destruction of the Company’s facilities, strikes, lock-out, acts of God,
accidents, delay in transportation, war (whether declared or undeclared), riot,
insurrection, blockade, embargo, acts, demands or requirements of the United
States of Mexico or the United States of America, decrees or restraining orders
of any court or judge, or any other cause which whether similar or dissimilar to
those herein before enumerated, beyond the reasonable control of the Company.

15. Non-Disclosure and Confidentiality.

     15.1. The Parties agree to preserve the confidentiality of the terms of
this Agreement, and of all information it acquires from another Party, and not
to use such information except in the performance of this Agreement.

     15.2. During the term of this Agreement and for three (3) years thereafter,
the Parties agree to safeguard and, except for the benefit of the other Party,
not to disclose to anyone any proprietary or confidential information acquired
by a party. Such information includes, without limitation, business plans,
customer lists, operating procedures, trade secrets, product development data,
sales data, know-how and processes, computer programs and inventions,
discoveries and improvements of any kind.

     15.3. On termination of this Agreement, the parties agree to deliver
immediately to the other party all documents, data, records, customer lists,
notebooks, and similar writings relating in any way to the party’s proprietary
or confidential information as described in paragraph 1 of this Article 18.

16. Amendment.

      This Agreement may me amended, modified or supplemented, but only in
writing signed by each party.

17. No Assignment.

      The Dealer’s rights under this Agreement may not be assigned by operation
of law or otherwise. This Agreement is a contract to extend financing and the
Company is relying on its confidence in the Dealer, including, without implied
limitation, the Dealer’s financial condition and experience and expertise in the
marketing of goods such as the

SER March 2007

11

--------------------------------------------------------------------------------



Trailers and the Parts.

18. Execution in Counterparts.

      This Agreement may be executed in two or more counterparts, each of which
will be deemed an original, and will become a binding agreement when each of the
Parties has executed and delivered a counterpart of this Agreement to the other
Party.

19. Currency.

      All references herein to dollar amounts shall refer to U.S. Dollars,
unless otherwise stipulated.

20. Joint Obligor.

      Both the Dealer and the Parent Company are jointly and severally agree to
guaranty all payment obligations of the Dealer to the Company as required under
this Agreement.

21. Indemnification and Release.

     21.1. The Dealer will indemnify and forever hold harmless the Company, its
affiliated companies and their respective officers, directors, employees and
agents from any and all liabilities, claims, causes of action, damages and costs
(including, without limitation, the Company’s attorney’s fees) arising out of
any breach of any representation or warranty by the Dealer or breach of any of
the Dealer’s obligations under this Agreement, or under any Sales Order
Confirmation entered into between the Dealer and the Company. This obligation to
indemnify shall survive termination of this Agreement.

     21.2. The Dealer will indemnify the Company for any tax or charge that the
Dealer is required to pay on account of any sale and delivery of the Trailers
and/or the Parts by the Dealer.

22. Arbitration, Forum Selection and Choice of Law.

     22.1. All disputes relating to this Agreement and under the Guaranty shall
be referred to arbitration in San Diego, California with the American
Arbitration Association (“AAA”) according to its Commercial Arbitration Rules
(the “Rules”). All such disputes shall be governed by the laws of the State of
California, USA.

     22.2. The Arbitral Tribunal shall be composed of three arbitrators. Each
party shall within 30 days after receipt of the request for arbitration appoint
an arbitrator, and the two so appointed shall within a further 30 days appoint a
third, presiding arbitrator. If they fail to agree within the stated period, the
presiding arbitrator shall be appointed in accordance with the Rules.

     22.3. Where there are multiple parties, whether as Claimant or as
Respondent, the multiple Claimants (a party) shall jointly appoint one
arbitrator and the multiple

SER March 2007

12

--------------------------------------------------------------------------------



Defendants (another party) shall jointly appoint one arbitrator. In the absence
of a joint nomination (other than that of the presiding arbitrator), whether by
multiple Claimants or by multiple Defendants, the AAA shall appoint all three
members of the Arbitral Tribunal. The Arbitral Tribunal shall conduct hearings
in English; permit cross-examination of all witnesses; and, by majority vote,
render a written decision stating reasons therefore.

     22.4. The award shall be final and enforceable, and may be confirmed by the
judgment of a competent court. The prevailing party shall be entitled to
recover, in addition to its damages, all costs and legal fees incurred in
arbitration and any proceedings to enforce the award.

23. Entire Agreement.

     This Agreement constitutes the final, complete, and exclusive statement of
the terms of the agreement between the parties, and supersedes all prior and
contemporaneous understandings or agreements of the parties.

24. Notice.

     Notice shall be sufficiently given for all purposes as follows: (i)
Personal delivery. When personally delivered to the recipient. Notice is
effective on delivery. (ii) First-class mail. When mailed first class to the
last address of the recipient known to the party giving notice. Notice is
effective three mail delivery days after deposit in a United States Postal
Service office or mailbox. (iii) Certified mail. When mailed certified mail,
return receipt requested. Notice is effective on receipt, if delivery is
confirmed by a return receipt. (iv) Overnight delivery. When delivered by
overnight delivery Federal Express, charges prepaid or charged to the sender’s
account. Notice is effective on delivery, if delivery is confirmed by the
delivery service. (v) Telex or facsimile transmission. When sent by telex or fax
to the last telex or fax number of the recipient known to the party giving
notice. Notice is effective on receipt, provided that (a) a duplicate copy of
the notice is promptly given by first-class or certified mail or by overnight
delivery, or (b) the receiving party delivers a written confirmation of receipt.
Any notice given by telex or fax shall be deemed received on the next business
day if it is received after 5:00 p.m. (recipient’s time) or on a non-business
day. Addresses and facsimile numbers for purpose of giving notice are as stated
on the cover page of this Agreement. Any party may change its address or telex
or fax number by giving the other party notice of the change in any manner
permitted by this Agreement.

     If to Hyundai:

 

 

 

Hyundai de México, S.A. de C.V.

 

Calle La Encantada No. 7474

 

Parque Industrial El Florido

 

Tijuana, Baja California.

 

C.P. 22244


 

 

SER March 2007

 

 

13


--------------------------------------------------------------------------------



 

 

 

Héctor Loredo

 

Ph.: (664) 645-0130 Ext.3446

 

Fax: (619)209-5665


 

 

 

If to Dealer:

 

 

 

CapSource Financial, Inc.

 

2305 Canyon Boulevard, Suite 103

 

Boulder, CO 80302

 

 

 

Attn: Fred Boethling, CEO

 

Ph. 303 245-0515

 

Fax 303-245-0521

 

 

 

With a copy to:

 

 

 

Steven E. Reichert

 

General Counsel

 

1729 Donegal Drive

 

Woodbury, MN 55125

 

 

 

Ph. 651-578-1757

 

Fax 651-578-6614

25. Construction.

     Except as otherwise provided, this Agreement: (i) Covers the entire
understandings of the parties regarding its subject matter, superseding all
prior agreements and understandings, and no modification or amendment of its
terms or conditions shall be effective unless in writing and signed by the
parties; (ii) Shall be interpreted such that handwritten or typed words shall
have no greater weight than printed words in the interpretation or construction
of this Agreement; (iii) Shall not be interpreted by reference to any of its
titles or headings, which are inserted for purposes of convenience only; (iv) Is
subject to the waiver and release of any of its requirements, as long as the
waiver or release is in writing and signed by the party to be bound; but any
such waiver or release shall be construed narrowly and shall not be considered a
waiver or release of any further, similar, or related requirement or occurrence,
unless expressly specified; and (v) Is made in, and shall be construed under,
the laws of the State of California.

26. Ambiguities.

     Each party and its/his counsel have participated fully in the review and
revision of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in
interpreting this Agreement.

 

SER March 2007

 

14


--------------------------------------------------------------------------------



27. Attorneys Fees.

     In any litigation, arbitration, bankruptcy case, or other proceeding
(excluding mediation) by which one party either seeks to enforce its rights
under this Agreement (whether in contract, tort or both, or under the United
States Bankruptcy Code) or seeks a declaration of any rights or obligations
under this Agreement, the prevailing party shall be awarded reasonable attorney
fees, together with any costs and expenses, to resolve the dispute and to
enforce the award and final judgment.

[Signature Page Follows]

 

SER March 2007

 

15


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

Company - HYUNDAI DE MEXICO, S.A. DE C.V. (HYMEX)

 

 

 

By:

-s- Hector R. Loredo Venegas [a072810001.jpg]

 

 

--------------------------------------------------------------------------------

 

Print Name: HECTOR R. LOREDO VENEGAS

 

Its: LEGAL REPRESENTATIVE

 

 

 

Dealer - REMOLQUES Y SISTEMAS ALIADOS DE TRANSPORTACION, S.A. DE C.V. (RESALTA)

 

By:

-s- Steven E. Reichert [a072810002.jpg]

 

 

--------------------------------------------------------------------------------

 

Print Name: STEVEN E. REICHERT

 

Its DIRECTOR

 

 

 

Parent Company - CAPSOURCE FINANCIAL, INC.

 

 

 

By:

-s- Steven E. Reichert [a072810002.jpg]

 

 

--------------------------------------------------------------------------------

 

Print Name: STEVEN E. REICHERT

 

Its VP AND DIRECTOR

 

Signature Page to the Agreement dated July 9th, 2007, between HYUNDAI de MEXICO,
S.A. de C.V., a Sociedad Anonima de Capital Variable organized under the laws of
the United States of Mexico (“HYMEX”), on the one hand; and REMOLQUES Y SISTEMAS
ALIADOS DE TRANSPORTACION, S.A. DE C.V. (dba RESALTA), a Sociedad Anonima de
Capital Variable, organized under the laws of the United States of Mexico
(“RESALTA”) and CAPSOURCE FINANCIAL, INC., a Colorado corporation (“CAPSOURCE”
and collectively “Dealer”).

 

SER March 2007

 

16


--------------------------------------------------------------------------------



LIMITED RECOURSE CONTINUING GUARANTY

                    This LIMITED RECOURSE CONTINUING GUARANTY (“Guaranty”),
dated as of July 9th, 2007, is executed and delivered by CapSource Financial,
Inc., a Colorado corporation (the “Guarantor”), in favor of HYUNDAI de MEXICO,
S.A. de C.V., a Sociedad Anonima de Capital Variable organized under the laws of
the United States of Mexico (“Hyundai”), and in light of the following:

                    WHEREAS, Hyundai and Remolques y Sistemas Aliados de
Transportacion, S.A. de C.V. (d/b/a RESALTA) (“Dealer”) are parties to that
certain Dealer Agreement dated as of July 9th, 2007 (the “Dealer Agreement”);

                    WHEREAS, the Dealer Agreement provides, among other things,
for the extension of credit to the Dealer;

                    WHEREAS, CapSource Financial, Inc., a Colorado corporation
(“CapSource”), is the majority shareholder of Dealer;

                    WHEREAS, in order to induce Hyundai to enter into the
Amendment, Guarantor has agreed to guarantee payment of the Guaranteed
Obligations (as defined herein) under the terms and conditions set forth herein.

                    NOW, THEREFORE, in consideration of the foregoing, Guarantor
does hereby agree, in favor of Hyundai, as follows:

                    1. Definitions and Construction.

                         (a) Definitions. The following terms, as used in this
Guaranty, shall have the following meanings:

                              “Bankruptcy Code” means Title 11 United States
Code (11 U.S.C.), as amended or supplemented from time to time.

                              “Guaranteed Obligations” means any and all amounts
which are or may be owed by Dealer to Hyundai pursuant to the Dealer Agreement.

                         (b) Construction. Unless the context of this Guaranty
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, and the term “including” is
illustrative and not limiting. The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms refer to this Guaranty as a whole and not
to any particular provision of this Guaranty. Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against Hyundai
or Guarantor, whether under any rule of construction or otherwise. On the
contrary, this Guaranty has been reviewed by Guarantor, Hyundai, and their
respective counsel, and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of Hyundai and Guarantor. No presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

                    2. Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Hyundai, as and for his own debt, until final and
indefeasible payment thereof has been made, payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, by acceleration, or otherwise; it being the intent of

 

SER March 2007

 

1


--------------------------------------------------------------------------------



Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection. Guarantor acknowledges and agrees that the
performance of Guarantor’s obligations under this Guaranty, including
Guarantor’s guarantee of the Guaranteed Obligations, is secured pursuant to the
terms and provisions of that certain Pledge Agreement dated as of July 9th, 2007
(the “Pledge Agreement”), by Guarantor in favor of Hyundai.

                    3. Continuing Guaranty. This Guaranty includes Guaranteed
Obligations that may arise under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guaranteed Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, Guarantor hereby waives and
agrees not to assert any right he has under California Civil Code Section 2815
to revoke this Guaranty as to future obligations arising pursuant to the Dealer
Agreement, and any and all rights arising under California Civil Code Section
2814. If such a revocation is effective notwithstanding the foregoing waiver,
Guarantor acknowledges and agrees that (a) no such revocation shall be effective
until written notice thereof has been received by Hyundai, (b) no such
revocation shall apply to any Guaranteed Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof), (c)
no such revocation shall apply to any Guaranteed Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of Hyundai in existence on the date of such revocation, (d) no
payment by Guarantor (or any other guarantor), Dealer, or from any other source,
prior to the date of such revocation shall reduce the maximum obligation of
Guarantor (or any other guarantor) hereunder, and (e) any payment by Dealer, or
any other guarantor, or from any source other than from Guarantor, subsequent to
the date of such revocation, shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

                    4. Performance Under This Guaranty. In the event that Dealer
fails to make any payment of any Guaranteed Obligations on or before the due
date thereof, Hyundai will notify Guarantor, in writing, of such failure,
including the amount thereof. Within ten (10) days after Guarantor’s receipt of
such notice, Guarantor shall cause payment of the amount set forth in such
notice to be made to Hyundai in accordance with Section 12 hereof.

                    5. Primary Obligations. This Guaranty is a primary and
original obligation of Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law or any
invalidity of the Dealer Agreement. Guarantor agrees that he is directly,
jointly and severally with any other guarantor of the Guaranteed Obligations,
liable to Hyundai, that the obligations of Guarantor hereunder are independent
of the obligations of Dealer or any other guarantor, and that a separate action
may be brought against Guarantor alone, whether such action is brought against
Dealer or any other guarantor or whether Dealer or any such other guarantor is
joined in such action. Guarantor agrees that his liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by
Hyundai of whatever remedies it may have against Dealer or any other guarantor,
or the enforcement of any lien or realization upon any security Hyundai may at
any time possess. Guarantor agrees that any release which may be given by
Hyundai to Dealer or any other guarantor shall not release Guarantor. Guarantor
consents and agrees that Hyundai shall be under no obligation to marshal any
assets of Dealer or any other guarantor in favor of Guarantor, or against or in
payment of any or all of the Guaranteed Obligations.

 

SER March 2007

 

2


--------------------------------------------------------------------------------



                    6. Waivers.

                         (a) Guarantor hereby waives: (1) notice of acceptance
hereof; (2) notice of any loans or other financial accommodations made or
extended under the Dealer Agreement or the creation or existence of any
Guaranteed Obligations; (3) notice of the amount of the Guaranteed Obligations,
subject, however, to Guarantor’s right to make inquiry of Hyundai to ascertain
the amount of the Guaranteed Obligations at all reasonable times; (4) notice of
any adverse change in the financial condition of Dealer or of any other fact
that might increase Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand or protest; (6) notice of any “Event of Default” under (and as
defined in) the Dealer Agreement; and (7) all other notices (except if such
notice is specifically required to be given to Guarantor hereunder) and demands
to which each Guarantor might otherwise be entitled.

                         (b) To the maximum extent permitted by law, Guarantor
hereby waives the right by statute (including his rights under Sections 2845 or
2850 of the California Civil Code) or otherwise to require Hyundai to institute
suit against Dealer or to exhaust any rights and remedies which Hyundai has or
may have against Dealer. In this regard, Guarantor agrees that he is bound to
pay all of the Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to
Hyundai by Guarantor. Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of Dealer or by reason of the cessation from any cause whatsoever of the
liability of Dealer in respect thereof.

                         (c) To the maximum extent permitted by law, Guarantor
hereby waives: (1) any rights to assert against Hyundai any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Dealer or any other party liable to Hyundai; (2) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (3) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, provided by Sections 2819, 2822, or
2825 of the California Civil Code, or otherwise, arising by reason of any claim
or defense based upon an election of remedies by Hyundai including any defense
based upon an election of remedies by Hyundai under the provisions of Sections
580d and 726 of the California Code of Civil Procedure, or any similar law of
California or any other jurisdiction; and (4) the impairment or suspension of
Hyundai’s rights or remedies against Dealer; the alteration by Hyundai of the
Guaranteed Obligations; any discharge of Dealer’s obligations to Hyundai by
operation of law as a result of Hyundai’s intervention or omission; or the
acceptance by Hyundai of anything in partial satisfaction of the Guaranteed
Obligations.

                         (d) If any of the Guaranteed Obligations at any time
are secured by a mortgage or deed of trust upon real property, Hyundai may
elect, in its sole discretion, upon a default with respect to the Guaranteed
Obligations, to (i) waive or release any such lien for any or no reason,
including a waiver or release due to the environmental impairment of such
security, or (ii) to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor hereunder.
Guarantor understands that (A) by virtue of the operation of California’s
antideficiency law applicable to nonjudicial foreclosures, any election by
Hyundai to foreclosure nonjudicially upon a mortgage or deed of trust probably
would have the effect of impairing or

 

SER March 2007

 

3


--------------------------------------------------------------------------------



destroying rights of subrogation, reimbursement, contribution, or indemnity of
Guarantor against Dealer or other guarantors or sureties, and (B) absent the
waiver given by Guarantor hereunder, following such a nonjudicial foreclosure,
such an election would estop Hyundai from enforcing this Guaranty against
Guarantor. Since Hyundai could no longer sue Dealer for a deficiency, if
Guarantor were to pay the deficiency, Guarantor would also have been precluded
from pursuing Dealer for reimbursement. The impairment of such rights of
Guarantor would have prevented Hyundai from suing Guarantor on a deficiency
following the nonjudicial foreclosure of real property collateral, if any.
Additionally, if Hyundai were to act in such manner that Dealer would be able to
successfully argue that Hyundai had committed an “action” within the meaning of
Section 726 of the Code of Civil Procedure, then Hyundai could no longer proceed
against Dealer for any sums Dealer would otherwise owe to Hyundai. If Guarantor
were to pay such deficiency, Guarantor would also be precluded from pursuing the
Dealer for reimbursement. The impairment of such rights of Guarantor would have
prevented Hyundai from suing Guarantor on the sums which would have otherwise
been owing following such “action”, within the meaning of California Code of
Civil Procedure Section 726.

          Understanding the foregoing, and in reliance upon the advice of his
independent counsel, and understanding that Guarantor is hereby relinquishing a
defense to the enforceability of this Guaranty, Guarantor hereby waives any
rights to assert against Hyundai any defense to the enforcement of this
Guaranty, whether denominated “estoppel” or otherwise, based on or arising from
an election by Hyundai to foreclose nonjudicially upon any such mortgage or deed
of trust upon real property and hereby waives any and all benefits or defenses
arising directly or indirectly under California Code of Civil Procedure Sections
580a, 580d, and 726, or any other similar statutes or judicial opinions
concerning the subject matter connected therewith. Guarantor understands that
the effect of the foregoing waivers may be that Guarantor may have liability
hereunder for amounts with respect to which Guarantor may be left without rights
of subrogation, reimbursement, contribution, or indemnity against Dealer or
other guarantors or sureties. Guarantor hereby waives and will not assert any
rights and defenses arising under California Code of Civil Procedure Sections
726, 580b, and 580d. Guarantor also agrees that the fair market value provisions
of California Code of Civil Procedure Section 580a shall have no applicability
with respect to the termination of Guarantor’s liability under this Guaranty.

                              (e) WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2799, 2808, 2809, 2810, 2814, 2815, 2819, 2820, 2821, 2822, 2838, 2839 (WITH
RESPECT TO AN OFFER OF PERFORMANCE ONLY), 2845, AND 2850, CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580c, 580d, AND 726.

                              (f) GUARANTOR WAIVES ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY HYUNDAI, EVEN THOUGH THAT ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A
GUARANTEED OBLIGATION, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION 580d OF THE CODE
OF CIVIL PROCEDURE OR OTHERWISE.

                    7. Releases. Guarantor consents and agrees that, without
notice to or by Guarantor and without affecting or impairing the obligations of
Guarantor hereunder,

SER March 2007

4

--------------------------------------------------------------------------------



Hyundai may, by action or inaction:

                              (a) compromise, settle, extend the duration or the
time for the payment of, or discharge the performance of, or may refuse to or
otherwise not enforce the Dealer Agreement;

                              (b) release all or any one or more parties to the
Dealer Agreement or grant other indulgences to Dealer in respect thereof;

                              (c) with Dealer’s consent and agreement, amend or
modify in any manner and at any time (or from time to time) the Dealer
Agreement; or

                              (d) release or substitute any other guarantor, if
any, of the Guaranteed Obligations, or enforce, exchange, release, or waive any
security for the Guaranteed Obligations or any other guaranty of the Guaranteed
Obligations, or any portion thereof.

                    8. No Election. Hyundai shall have the right to seek
recourse against Guarantor to the fullest extent provided for herein, and no
election by Hyundai to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of Hyundai’s right to
proceed in any other form of action or proceeding or against other parties
unless Hyundai has expressly waived such right in writing. Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Hyundai under any document or instrument evidencing the Guaranteed Obligations
shall serve to diminish the liability of Guarantor under this Guaranty except to
the extent that Hyundai finally and unconditionally shall have realized
indefeasible payment by such action or proceeding.

                    9. Indefeasible Payment. The Guaranteed Obligations shall
not be considered indefeasibly paid for purposes of this Guaranty unless and
until all payments to Hyundai are no longer subject to any right on the part of
any person, including Dealer, Dealer as a debtor in possession, or any trustee
(whether appointed under the Bankruptcy Code or otherwise) of Dealer’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, any portion of such payments to
Hyundai is set aside, avoided, or recovered on behalf of Dealer, whether
voluntarily or involuntarily, after the making thereof, then the obligation
intended to be satisfied thereby shall be revived and continued in full force
and effect as if said payment or payments had not been made, and Guarantor shall
be liable for the full amount Hyundai is required to repay plus any and all
costs and expenses (including attorneys’ fees) paid by Hyundai in connection
therewith, subject to the limitations set forth in Section 2.

                    10. Financial Condition of Dealer. Guarantor represents and
warrants to Hyundai that Guarantor is currently informed of the financial
condition of Dealer and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations. Guarantor further represents and warrants to Hyundai that Guarantor
has read and understands the terms and conditions of the Dealer Agreement.
Guarantor hereby covenants that Guarantor will continue to keep informed of
Dealer’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guaranteed Obligations.

                    11. Subordination. Guarantor hereby agrees that, to the
extent Hyundai has sought Guarantor’s performance under this Guaranty in
accordance with Section 4, any and all present and future indebtedness of Dealer
owing to Guarantor is subordinated to payment, in full, in cash, of the
Guaranteed Obligations. In this regard, during any time in which Hyundai has
sought Guarantor’s performance under this Guaranty, no payment of any kind
whatsoever shall be made with respect to such indebtedness until the Guaranteed
Obligations have been indefeasibly

SER March 2007

5

--------------------------------------------------------------------------------



paid in full.

                    12. Payments; Application. All payments to be made hereunder
by Guarantor shall be made in lawful money of the United States of America at
the time of payment, shall be made in immediately available funds, and shall be
made without deduction (whether for taxes or otherwise) or offset. All payments
made by Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including reasonable attorneys’ fees) incurred by Hyundai in enforcing
this Guaranty or in collecting the Guaranteed Obligations; second, to the
balance of the Guaranteed Obligations; and third, to all accrued and unpaid
interest, premium, if any, and fees owing to Hyundai constituting Guaranteed
Obligations, subject to the limitations set forth in Section 2 (regardless of
the order of application of the payments).

                    13. Attorneys’ Fees and Costs. Guarantor agrees to pay, on
demand, all reasonable attorneys’ fees and all other costs and expenses which
may be incurred by Hyundai in the enforcement of this Guaranty (including those
brought relating to proceedings pursuant to 11 U.S.C.).

                    14. Notices. All notices or demands by Guarantor or Hyundai
to the other relating to this Guaranty shall be in writing and either personally
served or sent by registered or certified mail, postage prepaid, return receipt
requested, or by prepaid telex, facsimile, electronic mail, or telegram, and
shall be deemed to be given for purposes of this Guaranty on the day that such
writing is received by the party to whom it is sent. Unless otherwise specified
in a notice sent or delivered in accordance with the provisions of this section,
such writing shall be sent, if to Guarantor, then at Guarantor’s address set
forth on the signature page hereof, and if to Hyundai, then as follows:

                    HYUNDAI de MEXICO, S.A. de C.V.

                    CALLE LA ENCANTADA NO. 7474

                    PARQUE INDUSTRIAL EL FLORIDO

                    TIJUANA, BAJA CALIFORNIA. C.P. 22244

                    15. Cumulative Remedies. No remedy under this Guaranty or
under the Dealer Agreement is intended to be exclusive of any other remedy, but
each and every remedy shall be cumulative and in addition to any and every other
remedy given hereunder or under the Dealer Agreement, and those provided by law
or in equity. No delay or omission by Hyundai to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of Hyundai to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

                    16. Severability of Provisions. Any provision of this
Guaranty which is prohibited or unenforceable under applicable law, shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

                    17. Entire Agreement; Amendments. This Guaranty constitutes
the entire agreement between Guarantor and Hyundai pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or

SER March 2007

6

--------------------------------------------------------------------------------



noncompliance therewith consented to, except by means of a writing executed by
Guarantor and Hyundai. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given. No course of dealing and no delay or waiver of
any right or default under this Guaranty shall be deemed a waiver of any other,
similar or dissimilar right or default or otherwise prejudice the rights and
remedies hereunder.

                    18. Successors and Assigns. The death of Guarantor shall not
terminate this Guaranty. This Guaranty shall be binding upon Guarantor’s heirs,
executors, administrators, representatives, successors, and assigns and shall
inure to the benefit of the successors and assigns of Hyundai; provided,
however, Guarantor shall not assign this Guaranty or delegate any of his duties
hereunder without Hyundai’s prior written consent. Any assignment without the
consent of Hyundai shall be absolutely void. In the event of any assignment or
other transfer of rights by Hyundai, the rights and benefits herein conferred
upon Hyundai shall automatically extend to and be vested in such assignee or
other transferee.

                    19. [intentionally left blank]

                    20. Choice of Law and Venue. THE VALIDITY OF THIS GUARANTY,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF GUARANTOR
AND HYUNDAI, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY
SHALL BE TRIED AND DETERMINED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, OR, AT THE SOLE OPTION OF HYUNDAI,
IN ANY OTHER COURT IN WHICH HYUNDAI SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY EXPRESSLY
WAIVES ANY RIGHT HE MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION.

                    21. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
LAW, GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF ANY GUARANTOR AND HYUNDAI WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY AND THAT HYUNDAI MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE
WAIVER OF HIS RIGHT TO TRIAL BY JURY.

SER March 2007

7

--------------------------------------------------------------------------------



                    22. Understandings With Respect to Waivers and Consents.
Guarantor warrants and agrees that each of the waivers and consents set forth
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
a defense or right may diminish, destroy, or otherwise adversely affect rights
which Guarantor otherwise may have against Dealer, or against any collateral,
and that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

[Signature page follows]

SER March 2007

8

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty
as of the date set forth in the first paragraph hereof.

 

 

 

 

 

On Behalf of Guarantor:

 

-s- Steven E. Reichert [a072810002.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name: STEVEN E. REICHERT

 

 

 

Its: VP AND DIRECTOR

 

 

 

 

 

Guarantor’s Address:

 

 

 

 

 

2305 Canyon Boulevard
Suite 103
Boulder, CO 80302
Telephone: (330) 245-0515
Facsimile: (303) 245-0521

Signature page to the LIMITED RECOURSE CONTINUING GUARANTY (“Guaranty”), dated
as of July 9th, 2007, is executed and delivered by CapSource Financial, Inc., a
Colorado corporation (the “Guarantor”), in favor of HYUNDAI de MEXICO, S.A. de
C.V., a Sociedad Anonima de Capital Variable organized under the laws of the
United States of Mexico (“Hyundai”)

LAI 496545v3

--------------------------------------------------------------------------------



LIMITED RECOURSE CONTINUING GUARANTY

                    This LIMITED RECOURSE CONTINUING GUARANTY (“Guaranty”),
dated as of July 9th, 2007, is executed and delivered by Randolph M. Pentel, an
individual residing in Minnesota (the “Guarantor”), in favor of HYUNDAI de
MEXICO, S.A. de C.V., a Sociedad Anonima de Capital Variable organized under the
laws of the United States of Mexico (“Hyundai”), and in light of the following:

                    WHEREAS, Hyundai and Remolques y Sistemas Aliados de
Transportacion, S.A. de C.V. (d/b/a RESALTA) (“Dealer”) are parties to that
certain Dealer Agreement dated as of July 9th, 2007 (the “Dealer Agreement”);

                    WHEREAS, the Dealer Agreement provides, among other things,
for the extension of credit to the Dealer;

                    WHEREAS, CapSource Financial, Inc., a Colorado corporation
(“CapSource”), is the majority shareholder of Dealer;

                    WHEREAS, in order to induce Hyundai to enter into the
Amendment, Guarantor has agreed to guarantee payment of the Guaranteed
Obligations (as defined herein) under the terms and conditions set forth herein.

                    NOW, THEREFORE, in consideration of the foregoing, Guarantor
does hereby agree, in favor of Hyundai, as follows:

                    1. Definitions and Construction.

                         (a) Definitions. The following terms, as used in this
Guaranty, shall have the following meanings:

                              “Bankruptcy Code” means Title 11 United States
Code (11 U.S.C.), as amended or supplemented from time to time.

                              “Guaranteed Obligations” means any and all amounts
which are or may be owed by Dealer to Hyundai pursuant to the Dealer Agreement.

                         (b) Construction. Unless the context of this Guaranty
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, and the term “including” is
illustrative and not limiting. The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms refer to this Guaranty as a whole and not
to any particular provision of this Guaranty. Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against Hyundai
or Guarantor, whether under any rule of construction or otherwise. On the
contrary, this Guaranty has been reviewed by Guarantor, Hyundai, and their
respective counsel, and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of Hyundai and Guarantor. No presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

                    2. Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Hyundai, as and for his own debt, until final and
indefeasible payment thereof has been made, payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, by acceleration, or otherwise; it being

SER March 2007

1

--------------------------------------------------------------------------------



the intent of Guarantor that the guaranty set forth herein shall be a guaranty
of payment and not a guaranty of collection. Guarantor acknowledges and agrees
that the performance of Guarantor’s obligations under this Guaranty, including
Guarantor’s guarantee of the Guaranteed Obligations, is secured pursuant to the
terms and provisions of that certain Pledge Agreement dated as of April 9, 2003
(the “Pledge Agreement”), by Guarantor in favor of Hyundai. Hyundai acknowledges
and agrees that its sole recourse against Guarantor for Guarantor’s failure to
perform its obligations under this Guaranty, including Guarantor’s guarantee of
the Guaranteed Obligations, is to the “Collateral” under (and as defined in) the
Pledge Agreement.

                    3. Continuing Guaranty. This Guaranty includes Guaranteed
Obligations that may arise under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guaranteed Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, Guarantor hereby waives and
agrees not to assert any right he has under California Civil Code Section 2815
to revoke this Guaranty as to future obligations arising pursuant to the Dealer
Agreement, and any and all rights arising under California Civil Code Section
2814. If such a revocation is effective notwithstanding the foregoing waiver,
Guarantor acknowledges and agrees that (a) no such revocation shall be effective
until written notice thereof has been received by Hyundai, (b) no such
revocation shall apply to any Guaranteed Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof), (c)
no such revocation shall apply to any Guaranteed Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of Hyundai in existence on the date of such revocation, (d) no
payment by Guarantor (or any other guarantor), Dealer, or from any other source,
prior to the date of such revocation shall reduce the maximum obligation of
Guarantor (or any other guarantor) hereunder, and (e) any payment by Dealer, or
any other guarantor, or from any source other than from Guarantor, subsequent to
the date of such revocation, shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

                    4. Performance Under This Guaranty. In the event that Dealer
fails to make any payment of any Guaranteed Obligations on or before the due
date thereof, Hyundai will notify Guarantor, in writing, of such failure,
including the amount thereof. Within ten (10) days after Guarantor’s receipt of
such notice, Guarantor shall cause payment of the amount set forth in such
notice to be made to Hyundai in accordance with Section 12 hereof.

                    5. Primary Obligations. This Guaranty is a primary and
original obligation of Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law or any
invalidity of the Dealer Agreement. Guarantor agrees that he is directly,
jointly and severally with any other guarantor of the Guaranteed Obligations,
liable to Hyundai, that the obligations of Guarantor hereunder are independent
of the obligations of Dealer or any other guarantor, and that a separate action
may be brought against Guarantor alone, whether such action is brought against
Dealer or any other guarantor or whether Dealer or any such other guarantor is
joined in such action. Guarantor agrees that his liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by
Hyundai of whatever remedies it may have against Dealer or any other guarantor,
or the enforcement of any lien or realization upon any security Hyundai may at
any time possess. Guarantor agrees that any release which may be given by
Hyundai to Dealer or any other guarantor shall not release Guarantor. Guarantor

SER March 2007

2

--------------------------------------------------------------------------------



consents and agrees that Hyundai shall be under no obligation to marshal any
assets of Dealer or any other guarantor in favor of Guarantor, or against or in
payment of any or all of the Guaranteed Obligations.

                    6. Waivers.

                         (a) Guarantor hereby waives: (1) notice of acceptance
hereof; (2) notice of any loans or other financial accommodations made or
extended under the Dealer Agreement or the creation or existence of any
Guaranteed Obligations; (3) notice of the amount of the Guaranteed Obligations,
subject, however, to Guarantor’s right to make inquiry of Hyundai to ascertain
the amount of the Guaranteed Obligations at all reasonable times; (4) notice of
any adverse change in the financial condition of Dealer or of any other fact
that might increase Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand or protest; (6) notice of any “Event of Default” under (and as
defined in) the Dealer Agreement; and (7) all other notices (except if such
notice is specifically required to be given to Guarantor hereunder) and demands
to which each Guarantor might otherwise be entitled.

                         (b) To the maximum extent permitted by law, Guarantor
hereby waives the right by statute (including his rights under Sections 2845 or
2850 of the California Civil Code) or otherwise to require Hyundai to institute
suit against Dealer or to exhaust any rights and remedies which Hyundai has or
may have against Dealer. In this regard, Guarantor agrees that he is bound to
pay all of the Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to
Hyundai by Guarantor. Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of Dealer or by reason of the cessation from any cause whatsoever of the
liability of Dealer in respect thereof.

                         (c) To the maximum extent permitted by law, Guarantor
hereby waives: (1) any rights to assert against Hyundai any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Dealer or any other party liable to Hyundai; (2) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (3) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, provided by Sections 2819, 2822, or
2825 of the California Civil Code, or otherwise, arising by reason of any claim
or defense based upon an election of remedies by Hyundai including any defense
based upon an election of remedies by Hyundai under the provisions of Sections
580d and 726 of the California Code of Civil Procedure, or any similar law of
California or any other jurisdiction; and (4) the impairment or suspension of
Hyundai’s rights or remedies against Dealer; the alteration by Hyundai of the
Guaranteed Obligations; any discharge of Dealer’s obligations to Hyundai by
operation of law as a result of Hyundai’s intervention or omission; or the
acceptance by Hyundai of anything in partial satisfaction of the Guaranteed
Obligations.

                         (d) If any of the Guaranteed Obligations at any time
are secured by a mortgage or deed of trust upon real property, Hyundai may
elect, in its sole discretion, upon a default with respect to the Guaranteed
Obligations, to (i) waive or release any such lien for any or no reason,
including a waiver or release due to the environmental impairment of such
security, or (ii) to foreclose such mortgage or deed of trust judicially or
nonjudicially in any manner permitted by law, before or after enforcing this
Guaranty, without diminishing or affecting the liability of Guarantor

SER March 2007

3

--------------------------------------------------------------------------------



hereunder. Guarantor understands that (A) by virtue of the operation of
California’s antideficiency law applicable to nonjudicial foreclosures, any
election by Hyundai to foreclosure nonjudicially upon a mortgage or deed of
trust probably would have the effect of impairing or destroying rights of
subrogation, reimbursement, contribution, or indemnity of Guarantor against
Dealer or other guarantors or sureties, and (B) absent the waiver given by
Guarantor hereunder, following such a nonjudicial foreclosure, such an election
would estop Hyundai from enforcing this Guaranty against Guarantor. Since
Hyundai could no longer sue Dealer for a deficiency, if Guarantor were to pay
the deficiency, Guarantor would also have been precluded from pursuing Dealer
for reimbursement. The impairment of such rights of Guarantor would have
prevented Hyundai from suing Guarantor on a deficiency following the nonjudicial
foreclosure of real property collateral, if any. Additionally, if Hyundai were
to act in such manner that Dealer would be able to successfully argue that
Hyundai had committed an “action” within the meaning of Section 726 of the Code
of Civil Procedure, then Hyundai could no longer proceed against Dealer for any
sums Dealer would otherwise owe to Hyundai. If Guarantor were to pay such
deficiency, Guarantor would also be precluded from pursuing the Dealer for
reimbursement. The impairment of such rights of Guarantor would have prevented
Hyundai from suing Guarantor on the sums which would have otherwise been owing
following such “action”, within the meaning of California Code of Civil
Procedure Section 726.

                              Understanding the foregoing, and in reliance upon
the advice of his independent counsel, and understanding that Guarantor is
hereby relinquishing a defense to the enforceability of this Guaranty, Guarantor
hereby waives any rights to assert against Hyundai any defense to the
enforcement of this Guaranty, whether denominated “estoppel” or otherwise, based
on or arising from an election by Hyundai to foreclose nonjudicially upon any
such mortgage or deed of trust upon real property and hereby waives any and all
benefits or defenses arising directly or indirectly under California Code of
Civil Procedure Sections 580a, 580d, and 726, or any other similar statutes or
judicial opinions concerning the subject matter connected therewith. Guarantor
understands that the effect of the foregoing waivers may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
Dealer or other guarantors or sureties. Guarantor hereby waives and will not
assert any rights and defenses arising under California Code of Civil Procedure
Sections 726, 580b, and 580d. Guarantor also agrees that the fair market value
provisions of California Code of Civil Procedure Section 580a shall have no
applicability with respect to the termination of Guarantor’s liability under
this Guaranty.

                              (e) WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2799, 2808, 2809, 2810, 2814, 2815, 2819, 2820, 2821, 2822, 2838, 2839 (WITH
RESPECT TO AN OFFER OF PERFORMANCE ONLY), 2845, AND 2850, CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580c, 580d, AND 726.

                              (f) GUARANTOR WAIVES ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY HYUNDAI, EVEN THOUGH THAT ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A
GUARANTEED OBLIGATION, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION

SER March 2007

4

--------------------------------------------------------------------------------



580d OF THE CODE OF CIVIL PROCEDURE OR OTHERWISE.

                    7. Releases. Guarantor consents and agrees that, without
notice to or by Guarantor and without affecting or impairing the obligations of
Guarantor hereunder, Hyundai may, by action or inaction:

                         (a) compromise, settle, extend the duration or the time
for the payment of, or discharge the performance of, or may refuse to or
otherwise not enforce the Dealer Agreement;

                         (b) release all or any one or more parties to the
Dealer Agreement or grant other indulgences to Dealer in respect thereof;

                         (c) with Dealer’s consent and agreement, amend or
modify in any manner and at any time (or from time to time) the Dealer
Agreement; or

                         (d) release or substitute any other guarantor, if any,
of the Guaranteed Obligations, or enforce, exchange, release, or waive any
security for the Guaranteed Obligations or any other guaranty of the Guaranteed
Obligations, or any portion thereof.

                    8. No Election. Hyundai shall have the right to seek
recourse against Guarantor to the fullest extent provided for herein, and no
election by Hyundai to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of Hyundai’s right to
proceed in any other form of action or proceeding or against other parties
unless Hyundai has expressly waived such right in writing. Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Hyundai under any document or instrument evidencing the Guaranteed Obligations
shall serve to diminish the liability of Guarantor under this Guaranty except to
the extent that Hyundai finally and unconditionally shall have realized
indefeasible payment by such action or proceeding.

                    9. Indefeasible Payment. The Guaranteed Obligations shall
not be considered indefeasibly paid for purposes of this Guaranty unless and
until all payments to Hyundai are no longer subject to any right on the part of
any person, including Dealer, Dealer as a debtor in possession, or any trustee
(whether appointed under the Bankruptcy Code or otherwise) of Dealer’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, any portion of such payments to
Hyundai is set aside, avoided, or recovered on behalf of Dealer, whether
voluntarily or involuntarily, after the making thereof, then the obligation
intended to be satisfied thereby shall be revived and continued in full force
and effect as if said payment or payments had not been made, and Guarantor shall
be liable for the full amount Hyundai is required to repay plus any and all
costs and expenses (including attorneys’ fees) paid by Hyundai in connection
therewith, subject to the limitations set forth in Section 2.

                    10. Financial Condition of Dealer. Guarantor represents and
warrants to Hyundai that Guarantor is currently informed of the financial
condition of Dealer and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations. Guarantor further represents and warrants to Hyundai that Guarantor
has read and understands the terms and conditions of the Dealer Agreement.
Guarantor hereby covenants that Guarantor will continue to keep informed of
Dealer’s financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guaranteed Obligations.

SER March 2007

5

--------------------------------------------------------------------------------



                    11. Subordination. Guarantor hereby agrees that, to the
extent Hyundai has sought Guarantor’s performance under this Guaranty in
accordance with Section 4, any and all present and future indebtedness of Dealer
owing to Guarantor is subordinated to payment, in full, in cash, of the
Guaranteed Obligations. In this regard, during any time in which Hyundai has
sought Guarantor’s performance under this Guaranty, no payment of any kind
whatsoever shall be made with respect to such indebtedness until the Guaranteed
Obligations have been indefeasibly paid in full.

                    12. Payments; Application. All payments to be made hereunder
by Guarantor shall be made in lawful money of the United States of America at
the time of payment, shall be made in immediately available funds, and shall be
made without deduction (whether for taxes or otherwise) or offset. All payments
made by Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including reasonable attorneys’ fees) incurred by Hyundai in enforcing
this Guaranty or in collecting the Guaranteed Obligations; second, to the
balance of the Guaranteed Obligations; and third, to all accrued and unpaid
interest, premium, if any, and fees owing to Hyundai constituting Guaranteed
Obligations, subject to the limitations set forth in Section 2 (regardless of
the order of application of the payments).

                    13. Attorneys’ Fees and Costs. Guarantor agrees to pay, on
demand, all reasonable attorneys’ fees and all other costs and expenses which
may be incurred by Hyundai in the enforcement of this Guaranty (including those
brought relating to proceedings pursuant to 11 U.S.C.).

                    14. Notices. All notices or demands by Guarantor or Hyundai
to the other relating to this Guaranty shall be in writing and either personally
served or sent by registered or certified mail, postage prepaid, return receipt
requested, or by prepaid telex, facsimile, electronic mail, or telegram, and
shall be deemed to be given for purposes of this Guaranty on the day that such
writing is received by the party to whom it is sent. Unless otherwise specified
in a notice sent or delivered in accordance with the provisions of this section,
such writing shall be sent, if to Guarantor, then at Guarantor’s address set
forth on the signature page hereof, and if to Hyundai, then as follows:

 

 

 

Hyundai de México, S.A. de C.V.

 

Calle La Encantada No. 7474

 

Parque Industrial El Florido

 

Tijuana, Baja California.

 

C.P. 22244

 

 

 

Héctor Loredo

 

Ph.: (664) 645-0130 Ext.3446

 

Fax: (619)209-5665

                    15. Cumulative Remedies. No remedy under this Guaranty or
under the Dealer Agreement is intended to be exclusive of any other remedy, but
each and every remedy shall be cumulative and in addition to any and every other
remedy given hereunder or under the Dealer Agreement, and those provided by law
or in equity. No delay or omission by Hyundai to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of Hyundai to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

SER March 2007

6

--------------------------------------------------------------------------------



                    16. Severability of Provisions. Any provision of this
Guaranty which is prohibited or unenforceable under applicable law, shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

                    17. Entire Agreement; Amendments. This Guaranty constitutes
the entire agreement between Guarantor and Hyundai pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor and Hyundai. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.

                    18. Successors and Assigns. The death of Guarantor shall not
terminate this Guaranty. This Guaranty shall be binding upon Guarantor’s heirs,
executors, administrators, representatives, successors, and assigns and shall
inure to the benefit of the successors and assigns of Hyundai; provided,
however, Guarantor shall not assign this Guaranty or delegate any of his duties
hereunder without Hyundai’s prior written consent. Any assignment without the
consent of Hyundai shall be absolutely void. In the event of any assignment or
other transfer of rights by Hyundai, the rights and benefits herein conferred
upon Hyundai shall automatically extend to and be vested in such assignee or
other transferee.

                    19. Separate Property. Any married individual who signs this
Guaranty in his or her individual capacity hereby expressly agrees that recourse
may be had against his or her separate property for all Guaranteed Obligations
hereunder. Notwithstanding the previous sentence, Hyundai acknowledges and
agrees that its sole recourse against Guarantor for Guarantor’s failure to
perform its obligations under this Guaranty, including Guarantor’s guarantee of
the Guaranteed Obligations, is to the “Collateral” under (and as defined in) the
Pledge Agreement.

                    20. Choice of Law and Venue. THE VALIDITY OF THIS GUARANTY,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF GUARANTOR
AND HYUNDAI, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. TO THE MAXIMUM EXTENT PERMITED BY LAW, GUARANTOR HEREBY
AGREES GUARANTY SHALL BE TRIED AND DETERMINED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, OR, AT THE SOLE
OPTION OF HYUNDAI, IN ANY OTHER COURT IN WHICH HYUNDAI SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY
EXPRESSLY WAIVES ANY RIGHT HE MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.

                    21. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY

SER March 2007

7

--------------------------------------------------------------------------------



LAW, GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF ANY GUARANTOR AND HYUNDAI WITH RESPECT TO THIS GUARANTY, OR THE
TRANASCTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY AND THAT HYUNDAI MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE
WAIVER OF HIS RIGHT TO TRIAL BY JURY.

                    22. Understandings With Respect to Waivers and Consents.
Guarantor warrants and agrees that each of the waivers and consents set forth
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
a defense or right may diminish, destroy, or otherwise adversely affect rights
which Guarantor otherwise may have against Dealer, or against any collateral,
and that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

[Signature page follows]

SER March 2007

8

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, Guarantor has executed and delivered
this Guaranty as of the date set forth in the first paragraph hereof.

 

 

 

 

On Behalf of Guarantor:

-s- Randolph M. Pentel [a072810003.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Print Name: RANDOLPH M. PENTEL

 

 

 

 

Guarantor’s Address:

 

 

 

715 Eaton Street

 

 

St. Paul, MN 551

 

 

Telephone: (651) 224-686

 

 

Fax: (651) 291-1030-6868

Signature page to the LIMITED RECOURSE CONTINUING GUARANTY (“Guaranty”), dated
as of July 9th, 2007, is executed and delivered by Randolph M. Pentel, an
individual resident of Minnesota (the “Guarantor”), in favor of HYUNDAI de
MEXICO, S.A. de C.V., a Sociedad Anonima de Capital Variable organized under the
laws of the United States of Mexico (“Hyundai”)

--------------------------------------------------------------------------------



PLEDGE AGREEMENT

                    This PLEDGE AGREEMENT (“Pledge Agreement”), dated as of July
9th, 2007, is executed and delivered by Randolph M. Pentel, an individual
residing in Minnesota (“Grantor”), in favor of Hyundai de Mexico, S.A. de C.V.,
a Sociedad Anonima de Capital Variable organized under the laws of the United
States of Mexico (“Hyundai”), in connection with that certain Dealer Agreement,
dated as of July 9th, 2007.

WITNESSETH:

                    WHEREAS, Dealer, Hyundai and CapSource Financial, Inc. have
entered into that certain Dealer Agreement dated as of July 9th, 2007, which
provides for, among other things, Hyundai to extend credit terms to Dealer;

                    WHEREAS, CapSource Financial, Inc., a Colorado corporation
(“CapSource”), is the majority shareholder of Dealer;

                    WHEREAS, Grantor is the majority shareholder of CapSource
and expects to receive substantial direct and indirect benefit from the
transactions contemplated by the Dealer Agreement and the Amendment;

                    WHEREAS, Grantor has delivered to Hyundai the Limited
Recourse Continuing Guaranty dated July 9th 2007 pursuant to which Grantor has
guaranteed payment of the Guaranteed Obligations as well as certain other
obligations subject to the terms and conditions of the Guaranty; and

                    WHEREAS, in order to secure prompt and complete payment and
performance of (a) Grantor’s obligations under the Guaranty, including Grantor’s
guarantee of the Guaranteed Obligations, and (b) Grantor’s obligations under
this Pledge Agreement (all of Grantor’s obligations under the Guaranty and under
this Pledge Agreement collectively referred to as the “Secured Obligations”),
Hyundai has required as a condition to entering into the Dealer Agreement, that
Grantor execute and deliver this Pledge Agreement.

                    NOW, THEREFORE, in consideration of the foregoing, Grantor
does hereby agree, in favor of Hyundai, as follows:

1. Defined Terms; Construction.

          (a) Unless otherwise defined herein or in the Guaranty, all terms
defined in Article 8 and Article 9 of the Uniform Commercial Code (as enacted in
the State of California, as it may be amended or supplemented from time to time)
are used herein as defined therein. All references herein to the “Uniform
Commercial Code” are to the Uniform Commercial Code as enacted in the State of
California, as it may be amended or supplemented from time to time.

1

--------------------------------------------------------------------------------



          (b) The words “hereby,” “hereof,” “herein,” “hereunder,” and words of
similar import when used in this Pledge Agreement shall refer to this Pledge
Agreement as a whole and not to any particular provision of this Pledge
Agreement. Unless the context of this Pledge Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is illustrative and not
limiting. Section references herein are to this Pledge Agreement unless
otherwise specified.

          (c) Neither this Pledge Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against Hyundai or Grantor, whether under
any rule of construction or otherwise. On the contrary, this Pledge Agreement
has been reviewed by Grantor, Hyundai, and their respective counsel, and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of Hyundai and Grantor.
No presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provisions of this Pledge Agreement.

2. Grant of Security. To secure the prompt and complete payment, observance, and
performance of the Secured Obligations, Grantor hereby collaterally assigns and
pledges and grants to Hyundai, a security interest in, and a lien on and
against, all of Grantor’s right, title and interest in and to the following,
whether now owned or existing or hereafter arising or acquired and wherever
located (collectively, the “Collateral”):

          (a) the common stock held by Grantor set forth in Schedule A hereto,
any certificates or other instruments representing such common stock, and all
rights with respect to such common stock (all of such common stock and the
certificates, other instruments, and rights related thereto collectively
referred to as the “Pledged Securities”);

          (b) any and all new, substituted, or additional common stock from time
to time acquired by Grantor in any manner described in Section 5, (any such new,
substituted, or additional common stock shall constitute part of the Pledged
Securities and Hyundai is irrevocably authorized, but not obligated, to amend
Schedule A from time to time to reflect such additional common stock);

          (c) any and all dividends and other distributions described in clauses
(a)(i) through (a)(iii) of Section 10;

          (d) all books and records of Grantor pertaining to the Collateral; and

          (e) any and all proceeds any the foregoing

3. Delivery and Control of Collateral.

          (a) All certificates or other instruments representing or evidencing
Collateral shall be delivered to and held by or on behalf of Hyundai and shall
be in suitable form for transfer or delivery, or, at the request of Hyundai,
shall be accompanied by duly executed stock powers.

          (b) With respect to any Collateral that is not represented or
evidenced by a certificate or other instrument, the Grantor shall cause the
issuer thereof to register Hyundai as the registered owner of such Collateral in
such issuer’s books and records.

2

--------------------------------------------------------------------------------



4. Financing Statements. Grantor hereby irrevocably authorizes Hyundai to file
one or more financing or continuation statements and amendments thereto,
disclosing the security interest granted to Hyundai under this Pledge Agreement
without Grantor’s signature appearing thereon. Grantor agrees that such
authorization includes a ratification and authorization with respect to any
initial financing statements filed prior to the date hereof.

5. Collateral Adjustments. If, during the term of this Pledge Agreement any
dividend, distribution, reclassification, readjustment, or other change is
declared or made in the capital structure of any issuer of Pledged Securities,
then all new, substituted, and additional common stock and other securities
issued by reason of any of the foregoing shall be promptly delivered to and held
by Hyundai under the terms of this Pledge Agreement and shall constitute
Collateral hereunder.

6. Subsequent Changes Affecting Collateral. Grantor represents and warrants that
he has made his own arrangements for keeping informed of changes or potential
changes affecting the Collateral (including rights to convert, rights to
subscribe, payment or nonpayment of dividends or other distributions,
reorganization or other exchanges, tender offers, and voting rights), and
Grantor agrees that Hyundai shall not have any obligation to inform Grantor of
any such changes or potential changes or to take any action or omit to take any
action with respect thereto. Grantor promptly shall furnish Hyundai with copies
of all notices, advice, confirmations, and statements regarding any changes or
potential changes affecting the Collateral (including rights to convert, rights
to subscribe, payment or nonpayment of dividends or other distributions,
reorganization or other exchanges, tender offers, and voting rights). Hyundai
has the right at any time to exchange certificates or other instruments
representing or evidencing Collateral for certificates or instruments of smaller
or larger denominations and Grantor will cause each issuer of Pledged Securities
to cooperate with Hyundai in effecting any such exchange. Hyundai may, at any
time during the occurrence and continuation of an Event of Default (as defined
below), without notice and at its option, transfer or register the Collateral or
any part thereof into its or its nominee’s name with or without any indication
that such Collateral is subject to the security interest hereunder, and Grantor
will cause the issuer of Pledged Securities to cooperate with Hyundai in
effecting any such transfer or registration.

7. Representations and Warranties. Grantor represents and warrants as of the
date of this Pledge Agreement:

          (a) Grantor’s exact legal name, identification number, and principal
address (as such term is used in the Uniform Commercial Code) are set forth on
Schedule B hereto.

          (b) The execution, delivery, or performance of this Pledge Agreement
or the Guaranty will not conflict with any of Grantor’s material agreements.

          (c) No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority, regulatory body, or third party is
required for (i) the pledge of the Collateral pursuant to this Pledge Agreement
or the execution, delivery, or performance of this Pledge Agreement by Grantor,
(ii) the execution, delivery, or performance of the Guaranty by the Grantor, or
(iii) for the exercise by Hyundai of the voting or other rights provided for in
this Pledge Agreement or the remedies in respect of the Collateral pursuant to

3

--------------------------------------------------------------------------------



this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally), in
each case, other than those authorizations, approvals, actions, notices, or
filings that have been obtained or made.

          (d) This Pledge Agreement creates in favor of Hyundai a legal, valid,
and enforceable security interest in the Collateral securing the payment and
performance of the Secured Obligations. Once Grantor has taken all applicable
actions set forth in Section 8, Hyundai will have a perfected first-priority
security interest in the Collateral.

          (e) Grantor has the right to vote, pledge, and grant a security
interest in or otherwise transfer the Collateral free of any liens.

          (f) Grantor is the sole legal and beneficial owner of the Collateral,
free and clear of any lien except for the security interest created by this
Pledge Agreement.

          (g) There are no restrictions on the voting rights associated with, or
on the transfer of, any of the Collateral, other than (i) pursuant to this
Pledge Agreement, or (ii) as consented to by Hyundai and scheduled with
particularity on Schedule A.

          (h) The grant and perfection of the security interest in the
Collateral for the benefit of Hyundai, in accordance with the terms herein, are
not made in violation of the registration requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated there under (the
“Securities Act”), any applicable provisions of other federal securities laws,
state securities or “Blue Sky” law, foreign securities law, applicable general
corporation law, or any other applicable law.

8. Perfection and Maintenance of Security Interest and Lien. Grantor agrees that
until termination of this Pledge Agreement pursuant to Section 17, Hyundai’s
security interest in, and lien on and against, the Collateral shall continue in
full force and effect. Grantor shall perform any and all steps reasonably
requested by Hyundai to ensure the attachment, perfection and priority of, and
to maintain and protect, Hyundai’s security interest in and lien on and against
the Collateral or to enable Hyundai to exercise its rights and remedies
hereunder with respect to any Collateral, including:

          (a) executing, filing, and authorizing Hyundai to file any financing
or continuation statements, or amendments thereof, in form and substance
reasonably satisfactory to Hyundai;

          (b) delivering to Hyundai all certificates and other instruments
representing or evidencing Collateral, which certificates and other instruments
have been duly endorsed and are accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to Hyundai;

          (c) marking conspicuously each instrument, document and all books and
records pertaining to the Collateral with a legend, in form and substance
satisfactory to Hyundai, indicating that such document or Collateral is subject
to the security interest granted hereby;

          (d) at the request of Hyundai, appearing in and defending any action
or proceeding which may affect adversely Grantor’s title to, or the security
interest of Hyundai in, any of the

4

--------------------------------------------------------------------------------



Collateral; and

          (e) executing and delivering all further instruments and documents,
and taking all further action, as Hyundai may reasonably request.

9. Voting Rights. During the term of this Pledge Agreement, and except as
provided in this Section 9, Grantor shall have the right to vote the Pledged
Securities on all questions in a manner not inconsistent with the terms of this
Pledge Agreement, or any other document executed pursuant hereto or in
connection herewith. If, at any time during the occurrence and continuation of
an Event of Default, Hyundai may, at Hyundai’s option and following written
notice from Hyundai to Grantor, exercise all voting powers pertaining to the
Collateral with respect to Grantor.

10. Dividends and Other Distributions.

          (a) At any time before the occurrence and continuation of an Event of
Default, Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid in respect of the Collateral, provided, however,
that any and all

                    (i) dividends and other distributions paid or payable other
than in cash with respect to, and instruments and other property received,
receivable or otherwise distributed with respect to, or in exchange for, any of
the Collateral;

                    (ii) dividends and other distributions paid or payable in
cash with respect to any of the Collateral on account of a partial or total
liquidation or dissolution or in connection with a reduction of capital; and

                    (iii) cash paid, payable, or otherwise distributed in
redemption of, or in exchange for, any of the Collateral;

          shall be Collateral, and shall be forthwith delivered to Hyundai to
hold as Collateral and shall, if received by any Grantor, be received in trust
for Hyundai, and shall be segregated from the other property or funds of
Grantor. All such Collateral so received in the form of monies, checks, notes,
drafts, or funds shall be delivered promptly to Hyundai (with any necessary
endorsement) as proceeds of Collateral, and all other such Collateral so
received shall be delivered promptly to Hyundai as Collateral in the same form
as so received (with any necessary endorsement).

          (b) At any time on or after the occurrence and during the continuation
of an Event of Default:

                    (i) All rights of Grantor to receive the dividends and other
distributions which he would otherwise be authorized to receive and retain
pursuant to Section 10(a) hereof shall cease, and all such rights shall
thereupon become vested in Hyundai, which shall thereupon have the sole right to
receive and hold as Collateral such dividends and interest payments; and

                    (ii) All dividends and interest payments which are received
by Grantor contrary to the provisions of clause (i) of this Section 10(b) shall
be received in trust for Hyundai, for the benefit of Hyundai, shall be
segregated from other funds of Grantor and

5

--------------------------------------------------------------------------------



shall be paid over immediately to Hyundai as Collateral in the same form as so
received (with any necessary endorsements).

          11. Books and Records. Grantor covenants and agrees with Hyundai that
from and after the date of this Pledge Agreement and until termination of this
Pledge Agreement pursuant to Section 17, Grantor shall keep and maintain at
Grantor’s own cost and expense satisfactory and complete books and records of
Grantor’s Collateral in a manner consistent with Grantor’s current business
practice, including a record of all payments received and all credits granted
with respect to such Collateral. Grantor will permit representatives of Hyundai
at any time during normal business hours to inspect and make abstracts from such
books and records.

          12. General Covenants. Grantor covenants and agrees with Hyundai that
from and after the date of this Pledge Agreement and until termination of this
Pledge Agreement pursuant to Section 17, Grantor will not (a) sell or otherwise
dispose of, or grant any option with respect to, any of the Collateral without
the prior written consent of Hyundai, (b) create or permit to exist any lien
upon or with respect to any of the Collateral, except for the security interest
under this Pledge Agreement, and will defend the Collateral against, and take
such other action as is necessary to remove, any lien on such Collateral which
is not so permitted, (c) enter into any agreement or understanding that purports
to or may restrict or inhibit Hyundai’s rights or remedies hereunder, including
Hyundai’s right to sell or otherwise dispose of the Collateral, or (d) use or
permit any Collateral to be used unlawfully or in violation of any provision of
this Pledge Agreement, or any other document, or federal, state, or local law
applicable to the Collateral.

          13. Hyundai May Perform. If Grantor fails to perform any agreement
contained herein, Hyundai may perform, or cause performance of, such agreement,
and the expenses of Hyundai incurred in connection therewith shall constitute
Secured Obligations.

          14. Remedies; Application of Proceeds.

                    (a) In addition to all other rights and remedies granted to
it under this Pledge Agreement, the Dealer Agreement, the Guaranty, and under
any other instrument or agreement securing, evidencing or relating to any of the
Secured Obligations, if Grantor fails to make a payment of the Guaranteed
Obligations in accordance with the time table set forth for such payment in the
Guaranty (an “Event of Default”), Hyundai may exercise all rights and remedies
of a secured party under the Uniform Commercial Code (whether or not the Uniform
Commercial Code applies to the affected Collateral) and other applicable law.
Without limiting the generality of the foregoing, Hyundai shall have such powers
of sale and other powers as may be conferred by applicable law. However, Hyundai
acknowledges and agrees that its sole recourse against Guarantor for Guarantor’s
failure to perform its obligations under the Limited Recourse Continuing
Guaranty dated March __ 2007, including Guarantor’s guarantee of the Guaranteed
Obligations, is to the Collateral under this Pledge Agreement.

          With respect to the Collateral or any part thereof which shall then be
in or shall thereafter come into the possession or custody of Hyundai, or which
Hyundai shall otherwise have the ability to transfer under applicable law,
Hyundai may, in its sole discretion, without notice except as specified below,
after the occurrence and continuation of an Event of

6

--------------------------------------------------------------------------------



Default, sell or cause the same to be sold at any exchange, broker’s board, or
at public or private sale, in one or more sales or lots, at such price as
Hyundai may reasonably deem best, for cash or on credit for future delivery,
without assumption of any credit risk, and the purchaser of any or all of the
Collateral so sold shall thereafter own the same, absolutely free from any
claim, encumbrance, or right of any kind whatsoever.

          (b) Hyundai may, in its own name, or in the name of a designee or
nominee, buy the Collateral at any public sale and, if permitted by applicable
law, buy the Collateral at any private sale. In the event of a sale of any
Collateral, or any part thereof, to Hyundai upon the occurrence and during the
continuance of an Event of Default, Hyundai shall not deduct or offset from any
part of the purchase price to be paid therefore any indebtedness owing to it by
Grantor.

          (c) Grantor shall be liable for any and all costs and expenses
(including court costs, reasonable attorneys’ and paralegals’ fees and expenses,
and in-house counsel costs) of or incident to Hyundai’s enforcement of any
provision of this Pledge Agreement.

          (d) If Hyundai shall determine to exercise its right to sell any the
Pledged Securities pursuant to this Section 14, and if in the opinion of Hyundai
it is necessary or advisable to have the Pledged Securities, or any portion
thereof registered under the provisions of the Securities Act, each relevant
Grantor shall cause the issuer thereof to (i) execute and deliver, and cause the
directors and officers of such issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of Hyundai, necessary or advisable to register the Pledged
Securities, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Securities, or
that portion thereof to be sold and (iii) make all amendments thereto or to the
related prospectus that, in the opinion of Hyundai, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.
Grantor agrees to cause such issuer to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that Hyundai shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) satisfying the provisions of
Section 11 (a) of the Securities Act.

          (e) Grantor shall, upon the request of Hyundai, at Grantor’s expense,
do or cause to be done all such other acts and things as may be necessary to
make such sale or sales of all or any portion of the Collateral valid and
binding and in compliance with all applicable requirements of federal, state, or
local law.

          (f) Unless any of the Collateral threatens to decline speedily in
value or is or becomes of a type sold on a recognized market, Hyundai will give
Grantor reasonable notice of the time and place of any public sale thereof, or
of the time after which any private sale or other intended disposition is to be
made. Notwithstanding any provision to the contrary contained herein, Grantor
agrees that any requirements of reasonable notice shall be met if such notice is
received by Grantor as provided in Section 26 at least ten (10) days before the
time of the sale or disposition; provided, however, that Hyundai may give any
shorter notice that is commercially reasonable under the circumstances. Any
other requirement of notice, demand, or advertisement for sale is waived, to the
extent permitted by law.

7

--------------------------------------------------------------------------------



          (g) In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Collateral may
be effected after an Event of Default, Grantor agrees that upon the occurrence
and during the continuance of an Event of Default, Hyundai may, from time to
time, attempt to sell all or any part of the Collateral by means of a private
placement restricting the bidders and prospective purchasers to those who are
qualified and will represent and agree that they are purchasing for investment
only and not for distribution. In so doing, Hyundai may solicit offers to buy
the Collateral, or any part of it, from a limited number of investors who might
be interested in purchasing the Collateral. Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Hyundai shall be under no obligation to delay a sale of
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

          (h) Hyundai shall not be required to marshal the Collateral or to
pursue any guarantee of the Secured Obligations or to resort to the Collateral
or any such guarantee in any particular order, and all of its and their rights
hereunder or under the Guaranty or the Dealer Agreement shall be cumulative. To
the extent it may lawfully do so, Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
Hyundai, any valuation, stay, appraisement, extension, redemption, or similar
laws and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Pledge Agreement, or otherwise.

          (i) Upon the exercise by Hyundai of any power, right, privilege, or
remedy pursuant to this Pledge Agreement which requires any consent, approval,
registration, qualification, or authorization of any governmental authority or
any third party, Grantor agrees to execute and deliver, or will cause the
execution and delivery of, all applications, certificates, instruments,
assignments, and other documents and papers that Hyundai or any purchaser of the
Collateral may be required to obtain for such consent, approval, registration,
qualification, or authorization.

          (j) Grantor further agrees that a breach of any covenant contained in
this Section 14 or Section 10 will cause irreparable injury to Hyundai, that
Hyundai have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 14 and
Section 10 shall be specifically enforceable against Grantor, and Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants (except for a defense that no Event of Default has
occurred hereunder) and Grantor recognizes that in the event Grantor fails to
perform, observe, or discharge any of its obligations or liabilities under this
Pledge Agreement, any remedy of law may prove to be inadequate relief to
Hyundai; therefore, Grantor agrees that Hyundai, if Hyundai so determines and
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

          (k) To the extent that applicable law imposes duties on Hyundai to
exercise remedies in a commercially reasonable manner, Grantor acknowledges and
agrees that it is not

8

--------------------------------------------------------------------------------



commercially unreasonable for Hyundai (i) to fail to incur expenses reasonably
deemed significant by Hyundai to prepare Collateral for disposition, (ii) to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (iv) to contact other
persons, whether or not in the same business as Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (v) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (vi) to disclaim
disposition, warranties, such as title, possession or quiet enjoyment, (vii) to
the extent deemed appropriate by Hyundai, to obtain the services of brokers,
investment bankers, consultants, and other professionals to assist Hyundai in
the collection or disposition of any of the Collateral, or (viii) to comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral. Grantor acknowledges that the purpose of this
Section 14(k) is to provide nonexhaustive indications of what actions or
omissions by Hyundai would not be commercially unreasonable in Hyundai’s
exercise of remedies against the Collateral and that other actions or omissions
by Hyundai shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 14(k). Without limitation upon the
foregoing, nothing contained in this Section 14(k) shall be construed to grant
any rights to any Grantor or to impose any duties on Hyundai that would not have
been granted or imposed by this Pledge Agreement or by applicable law in the
absence of this Section 14(k),.

          (l) Hyundai shall apply the proceeds of any sale or other disposition
of the Collateral or any portion of the Collateral received by it following the
occurrence and continuation of an Event of Default as follows:

          (i) FIRST, to Hyundai, for payment of all unreimbursed costs and
expenses incurred by Hyundai in connection with this Pledge Agreement or any of
the Secured Obligations, including court costs, reasonable attorneys’ and
paralegals’ fees and expenses, and in-house counsel costs, incurred in
connection with the exercise of its rights hereunder;

          (ii) SECOND, to Hyundai, for payment in full of the Secured
Obligations;

          and (iii) THIRD, to Grantor.

          15. Hyundai Appointed Attorney-in-Fact. Grantor hereby appoints
Hyundai his attorney-in-fact, with full authority, in the name of Grantor or
otherwise, from time to time in Hyundai’s sole discretion, to take any action
and to execute any instrument which Hyundai may reasonably deem necessary or
advisable to accomplish the purposes of this Pledge Agreement, including upon
the occurrence and during the continuation of an Event of Default, to receive,
endorse, and collect all instruments made payable to Grantor representing any
dividend or other distribution in respect of the Collateral or any part thereof
and upon the occurrence and during the continuation of an Event of Default, or
upon the occurrence of a sale under Section 14 hereof, to give full discharge
for the same and to arrange for the transfer of all or any part of the sold
Collateral on the books of each of the issuers of such Pledged Securities to the
name of Hyundai or Hyundai’s nominee.

          16. Waivers. Except as otherwise specifically provided herein, Grantor
hereby waives presentment, demand, protest, or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Pledge
Agreement or any Collateral.

9

--------------------------------------------------------------------------------



          17. Termination of this Pledge Agreement; Release of Collateral.

          (a) Upon the full payment and performance of all of the Secured
Obligations and the termination of the Guaranty, this Pledge Agreement also
shall terminate, and Hyundai, at the request and expense of Grantor, will
execute and deliver to Grantors a proper instrument or instruments acknowledging
the satisfaction and termination of this Pledge Agreement.

          (b) Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Hyundai and agrees that
it will not do so without the prior written consent of Hyundai, subject to
Grantor’s rights under Section 9-509(d)(2) of the Uniform Commercial Code.

          18. Successors and Assigns. This Pledge Agreement shall be binding
upon Grantor and his successors, and upon any assigns of Grantor and shall inure
to the benefit of Hyundai and its respective successors and assigns; provided,
however, that Grantor shall not assign this Pledge Agreement or delegate any of
his duties hereunder without Hyundai’s prior written consent. Nothing set forth
herein or in the Dealer Agreement or the Guaranty is intended or shall be
construed to give any other person any right, remedy or claim under, to or in
respect of this Pledge Agreement, the Dealer Agreement, the Guaranty, or any
Collateral. Grantor’s successors shall include Grantor’s heirs, executors,
administrators, or a receiver, trustee, or debtor in-possession of or for
Grantor.

          19. Choice of Law and Venue. THE VALIDITY OF THIS PLEDGE AGREEMENT,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF GRANTOR AND
HYUNDAI, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTOR HEREBY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS PLEDGE
AGREEMENT SHALL BE TRIED AND DETERMINED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, OR, AT THE SOLE OPTION
OF HYUNDAI, IN ANY OTHER COURT IN WHICH HYUNDAI SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTOR HEREBY EXPRESSLY
WAIVES ANY RIGHT HE MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION.

          20. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE
OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
PLEDGE AGREEMENT, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF GRANTOR AND HYUNDAI WITH RESPECT TO THIS PLEDGE AGREEMENT, OR

10

--------------------------------------------------------------------------------



THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, GRANTOR HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY AND THAT HYUNDAI MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF GRANTOR TO THE
WAIVER OF HIS RIGHT TO TRIAL BY JURY.

          21. Waiver of Bond. Grantor waives the posting of any bond otherwise
required of Hyundai in connection with any judicial process or proceeding to
realize on the Collateral or any other security for the Secured Obligations, to
enforce any judgment or other court order entered in favor of Hyundai, or to
enforce by specific performance, temporary restraining order, or preliminary or
permanent injunction, this Pledge Agreement, the Guaranty, or any other
agreement or document between Hyundai and Grantor.

          22. Advice of Counsel. Grantor and Hyundai understand that Hyundai’s
counsel represents only Hyundai’s and its affiliates’ interests and that Grantor
is advised to consult with his own counsel in connection herewith. Grantor
represents and warrants to Hyundai that he has discussed this Pledge Agreement
and, specifically, the provisions of Sections 19 through 21 hereof, with
Grantor’s attorneys.

          23. Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

          24. Further Assurances. Grantor agrees that it will cooperate with
Hyundai and will execute and deliver, or cause to be executed and delivered, all
such other stock powers, proxies, instruments, and documents, and will take all
such other actions, including the execution and filing of financing statements
and other registrations, as Hyundai may reasonably request from time to time in
order to carry out the provisions and purposes of this Pledge Agreement.

          25. Hyundai’s Duty of Care. The powers conferred on Hyundai hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Hyundai shall not be liable for any
acts, omissions, errors of judgment or mistakes of fact or law including acts,
omissions, errors or mistakes with respect to the Collateral, except for those
arising out of or in connection with Hyundai’s gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Hyundai shall be
under no obligation to take any steps necessary to preserve rights in the
Collateral against any other parties but may do so at its option. All reasonable
expenses incurred in connection therewith shall be for the sole account of the
Grantors, and shall constitute part of the Secured Obligations secured hereby.

          26. Notices. All notices and other communications required or desired
to be served,

11

--------------------------------------------------------------------------------



given or delivered hereunder shall be in writing and shall be served, given or
delivered as provided with respect to any party hereto, in Section 14 of the
Guaranty.

          27. Amendments, Waivers and Consents. None of the terms or provisions
of this Pledge Agreement may be waived, altered, modified, or amended, and no
consent to any departure by Grantor herefrom shall be effective, except by or
pursuant to an instrument in writing which is duly executed by Grantor and
Hyundai. Any such waiver shall be valid only to the extent set forth therein. A
waiver by Hyundai of any right or remedy under this Pledge Agreement on any one
occasion shall not be construed as a waiver of any right or remedy which Hyundai
would otherwise have on any future occasion. No failure to exercise or delay in
exercising any right, power, or privilege under this Pledge Agreement on the
part of Hyundai shall operate as a waiver thereof; and no single or partial
exercise of any right, power or privilege under this Pledge Agreement shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

          28. Section Titles. The section titles herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

          29. Execution in Counterparts. This Pledge Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

          30. Receipt and Possession od Collateral. Hyundai hereby acknowledges
that it has the Collateral as set forth in Schedule A in its care and possession
at the time of the execution of this Pledge Agreement. This Pledge Agreement
shall also serve as a receipt for such Collateral.

 

 

 

Grantor: Randolph M. Pentel

 

-s- Randolph M. Pentel [a072810003.jpg]

 

--------------------------------------------------------------------------------

 

Randolph M. Pentel


 

 

 

 

 

Hyundai: Hyundai de Mexico, S.A. de C.V.

 

 

 

By

-s- Hector R. Loredo Venegas [a072810001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Print Name:

 HECTOR R. LOREDO VENEGAS

 

 

Its LEGAL REPRESENTATIVE

 

12

--------------------------------------------------------------------------------



Schedule A

 

 

 

Pledged Securities

No. of Shares

Certificate No.

 

CapSource Financial, Inc.

1,009,637      

CPSF10097     

Common stock

 

 

Restrictions Relating to Pledged Securities:

 

 

 

1. “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER STATE SECURITIES LAWS. THESE
SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO CAPSOURCE FINANCIAL, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

 

 

2. “THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED
UNDER THE TERMS OF A VOTING AGREEMENT AND IRREVOCABLE PROXY DATED MAY 1, 2006, A
COPY OF WHICH IS ON FILE AT THE OFFICES OF THE CORPORATION.”

13

--------------------------------------------------------------------------------



Schedule B

 

 

 

Legal Name and address of Grantor:



 

Randolph M. Pentel

 

815 Deer Trail Court

 

St. Paul, MN 55118



14

--------------------------------------------------------------------------------